DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18, 30-31, 36-37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Document D1 (KR 101237666 B1).
Regarding claims 1 and 37 and 39, Document D1 teaches a receiver (see claims: the terminal), wherein the receiver is configured for receiving a wireless signal comprising a signal transmitted through a channel using resource elements of a wireless communications network (see claims : the channel measurement signal is based on the steps of passing the resource element position information allocated to the terminal), the receiver comprising: wherein the receiver comprises a determiner configured for determining, from the signal, a resource information indicating the resource elements used for transmitting the signal through the channel and for determining a channel metric of the channel (see fig. 11: multiple transmit antennas ( 1101, 1103) is at least four, preferably eight configuration. Control unit 1109 in the sub-frame comprising a plurality of resource blocks, preferably two resource block (RB) to be set as the default allocation unit for measuring the reference signal channel assignment. Channel metrics for the signal and one antenna is mapped to eight frequency resource element (RE) for the interval of two resource block unit is set to the default assignment, channel measurement for the multiple transmit and receive antennas The reference signals are mapped to each of different frequency resource elements. Therefore, the number of frequency resource element in which the data signal is mapped to the allocated resource block is different from each other two.
(see claims: the channel measurement signal is based on the allocated resource element position information to the terminal, the classifying the plurality of antennas in a predetermined group, based on a signal transmission method characterized in that each transmission channel to the offset value measurement reference signal location information of the other antenna based on a channel measurement signal based on the location of a specific antenna of each group.The method of claim 1, wherein the channel measurement signal based on the position information and the resource element assigned to a specific antenna, dimension for channel signals are assigned to a resource element position information and the reference signal transmission method comprising the time or frequency offset value for the other antenna); and wherein the receiver comprises an associator configured for associating the resource information with the channel metric using an identity information comprised in the signal and that allows for identifying the transmitter of the signal (see fig. 11: multiple transmit antennas ( 1101, 1103) is at least four, preferably eight configuration. Control unit 1109 in the sub-frame comprising a plurality of resource blocks, preferably two resource block (RB) to be set as the default allocation unit for measuring the reference signal channel assignment. Channel metrics for the signal and one antenna is mapped to eight frequency resource element (RE) for the interval of two resource block unit is set to the default assignment, channel measurement for the multiple transmit and receive antennas The reference signals are mapped to each of different frequency resource elements. Therefore, the number of frequency resource element in which the data signal is mapped to the allocated resource block is different from each other two. See claims: the channel measurement signal is based on the allocated resource element position information to the terminal, the classifying the plurality of antennas in a predetermined group, based on a signal transmission method characterized in that each transmission channel to the offset value measurement reference signal location information of the other antenna based on a channel measurement signal based on the location of a specific antenna of each group.The method of claim 1, wherein the channel measurement signal based on the position information and the resource element assigned to a specific antenna, dimension for channel signals are assigned to a resource element position information and the reference signal transmission method comprising the time or frequency offset value for the other antenna).
Regarding claim 18, Document D1 teaches wherein the wireless signal comprises a first signal which is transmitted by a first transmitter and a second signal which is transmitted by a second transmitter being spatially separated from the first transmitter (see fig. 11: multiple transmit antennas ( 1101, 1103) is at least four, preferably eight configuration. Control unit 1109 in the sub-frame comprising a plurality of resource blocks, preferably two resource block (RB) to be set as the default allocation unit for measuring the reference signal channel assignment. Channel metrics for the signal and one antenna is mapped to eight frequency resource element (RE) for the interval of two resource block unit is set to the default assignment, channel measurement for the multiple transmit and receive antennas The reference signals are mapped to each of different frequency resource elements. Therefore, the number of frequency resource element in which the data signal is mapped to the allocated resource block is different from each other two).
Regarding claim 30, Document D1 teaches a transmitter configured for wirelessly transmitting to a receiver a signal using resource elements of a wireless communications network (see fig. 11: multiple transmit antennas ( 1101, 1103) is at least four, preferably eight configuration. Control unit 1109 in the sub-frame comprising a plurality of resource blocks, preferably two resource block (RB) to be set as the default allocation unit for measuring the reference signal channel assignment. Channel metrics for the signal and one antenna is mapped to eight frequency resource element (RE) for the interval of two resource block unit is set to the default assignment, channel measurement for the multiple transmit and receive antennas The reference signals are mapped to each of different frequency resource elements. Therefore, the number of frequency resource element in which the data signal is mapped to the allocated resource block is different from each other two. See claims: the channel measurement signal is based on the allocated resource element position information to the terminal, the classifying the plurality of antennas in a predetermined group, based on a signal transmission method characterized in that each transmission channel to the offset value measurement reference signal location information of the other antenna based on a channel measurement signal based on the location of a specific antenna of each group. The method of claim 1, wherein the channel measurement signal based on the position information and the resource element assigned to a specific antenna, dimension for channel signals are assigned to a resource element position information and the reference signal transmission method comprising the time or frequency offset value for the other antenna); wherein the transmitter is configured for using a core set for transmitting a first signal during a first time instance (see fig. 11: multiple transmit antennas ( 1101, 1103) is at least four, preferably eight configuration. Control unit 1109 in the sub-frame comprising a plurality of resource blocks, preferably two resource block (RB) to be set as the default allocation unit for measuring the reference signal channel assignment. Channel metrics for the signal and one antenna is mapped to eight frequency resource element (RE) for the interval of two resource block unit is set to the default assignment, channel measurement for the multiple transmit and receive antennas The reference signals are mapped to each of different frequency resource elements. Therefore, the number of frequency resource element in which the data signal is mapped to the allocated resource block is different from each other two. See claims: the channel measurement signal is based on the allocated resource element position information to the terminal, the classifying the plurality of antennas in a predetermined group, based on a signal transmission method characterized in that each transmission channel to the offset value measurement reference signal location information of the other antenna based on a channel measurement signal based on the location of a specific antenna of each group.The method of claim 1, wherein the channel measurement signal based on the position information and the resource element assigned to a specific antenna, dimension for channel signals are assigned to a resource element position information and the reference signal transmission method comprising the time or frequency offset value for the other antenna); wherein the transmitter is configured for using at least one additional resource from a pool of additional resources in addition to the core set for transmitting a second signal during a second instance of time without signaling the use of additional resources (see fig. 11: multiple transmit antennas ( 1101, 1103) is at least four, preferably eight configuration. Control unit 1109 in the sub-frame comprising a plurality of resource blocks, preferably two resource block (RB) to be set as the default allocation unit for measuring the reference signal channel assignment. Channel metrics for the signal and one antenna is mapped to eight frequency resource element (RE) for the interval of two resource block unit is set to the default assignment, channel measurement for the multiple transmit and receive antennas The reference signals are mapped to each of different frequency resource elements. Therefore, the number of frequency resource element in which the data signal is mapped to the allocated resource block is different from each other two. See claims: the channel measurement signal is based on the allocated resource element position information to the terminal, the classifying the plurality of antennas in a predetermined group, based on a signal transmission method characterized in that each transmission channel to the offset value measurement reference signal location information of the other antenna based on a channel measurement signal based on the location of a specific antenna of each group.The method of claim 1, wherein the channel measurement signal based on the position information and the resource element assigned to a specific antenna, dimension for channel signals are assigned to a resource element position information and the reference signal transmission method comprising the time or frequency offset value for the other antenna).
Regarding claim 31, Document D1 teaches a wireless communications network providing a plurality of resource elements for transmitting signals (see fig. 11 and explanation in claim 1), the network comprising: a receiver configured for receiving a wireless signal comprising a signal transmitted through a channel using resource elements of a wireless communications network (see explanation in claim 1), the receiver comprising: a determiner configured for determining a resource information indicating the resource elements and for determining a channel metric of the channel (see explanation in claim 1); and an associator configured for associating the resource information with the channel metric using an identity information comprised in the signal (see explanation in claim 1); and at least a first transmitter configured for wirelessly transmitting to a receiver a signal using resource elements of a wireless communications network (see explanation in claim 1); wherein the transmitter is configured for using a core set for transmitting a first signal during a first time instance; wherein the transmitter is configured for using at least one additional resource from a pool of additional resources in addition to the core set for transmitting a second signal during a second instance of time without signaling the use of additional resources (see explanation in claim 30).
Regarding claim 36, Document D1 teaches wherein the network is configured for operating according to a multicarrier concept comprising a plurality of carriers (see abstract: the present invention includes a plurality of antennas via a multiple-input multiple-output (MIMO) scheme in a broadband wireless communication system at each antenna each transmission channel based on the channel measurement signal (Channel State Information-Reference Signal; CSI-RS) for measurement relates to the allocation method, multiple-input multiple-output (MIMO) scheme for each antenna by the transmission channel in a wireless communication system with multiple antennas a channel measurement reference signal (Channel State Information-Reference Signal; CSI-RS) for measuring according to the method of transmitting a data signal, the channel measurement signal of the neighboring cell based on the allocated resource elements (Resource Element) and duplicate resource element the knurled (nulling) or punctured (puncturing)).



Allowable Subject Matter
Claims 2-17, 32-35, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Document D1 is silent to mention wherein the wireless signal is a superposition of at least the signal being a first signal transmitted through the channel being a first channel using the resource elements of the wireless communications network as first resource elements and of a second signal transmitted through a second channel using second resource elements of the wireless communications network, wherein the determiner is configured for determining the resource information as a first resource information and for determining a second resource information indicating the second resource elements and for determining the channel metric of the first channel as first metric and for determining a second channel metric of the second channel; wherein the associator is configured for associating the first resource information with the first channel metric using the identity information as first identity information comprised in the first signal and for associating the second resource information with the second channel metric using second identity information comprised in the second signal, as specified in claim 2. 
Regarding claim 3, Document D1 is silent to mention wherein the identity information comprises one of an identifier identifying the transmitter being a part of information transmitted in the signal, an identifier identifying the transmitter being indicated by a selection of the resource elements out of an overall set of resource elements and an identifier identifying the transmitter being indicated by the channel metric, as specified in claim 3.
Regarding claim 4, Document D1 is silent to mention a channel determiner configured for determining information related to a phase change and of an amplitude change of a first channel to a first signal and of a second channel to a second signal superimposing with the first signal in the wireless signal, wherein the receiver is configured to use the information related to the phase change and of the amplitude change for decoding the wireless signal, as specified in claim 4.
Regarding claims 5-6 and 8 are objected as indicated in the previous office action.
Regarding claim 7, Document D1 is silent to mention wherein the wireless signal is a superposition of at least the signal being a first signal and of a second signal being transmitted through a second channel using second resource elements, wherein the determiner is configured for determining the resource information as a first resource information and for determining a second resource information relating to the second resource elements based on a predetermined rule according to which pilot symbols and data symbols are mapped in the resources used by the first and second signal by separating the first signal from the second signal using information related to the predetermined rule, as specified in claim 7.
Regarding claim 9, Document D1 is silent to mention wherein the determiner is configured for determining the channel metric based on a predetermined rule according to which pilot symbols are mapped in the resources used by the signal using the pilot symbols comprised in the wireless signal, as specified in claim 9.
Regarding claim 10, Document D1 is silent to mention wherein the signal is a first signal of a plurality of signals in the wireless signal, wherein the determiner is configured for determining a resource information for each signal comprised in the wireless signal so as to acquire an overall resource information, wherein the determiner is configured for determining a channel metric for each channel associated to a signal in the wireless signal so as to acquire an overall channel metric, as specified in claim 10.
Regarding claim 11, Document D1 is silent to mention an error corrector configured for correcting at least one bit error in the signal using the resource information, as specified in claim 11.
Regarding claim 12, Document D1 is silent to mention wherein the determiner is configured for acquiring correction information indicating a result of the error correction and for adjusting a determination of the resource information dependent on the correction information, as specified in claim 12.
Regarding claim 13, Document D1 is silent to mention wherein the error corrector is configured for implementing an error code for insertion, deletion and/or substitution, as specified in claim 13.
Regarding claim 14, Document D1 is silent to mention wherein the determiner is configured for determining the resource information for a first and a second signal superimposing each other at least partially in the wireless signal by using at least one common resource element, as specified in claim 14.
Regarding claim 15, Document D1 is silent to mention wherein the determiner is configured for determining a resource information for each signal comprised in the wireless signal; the receiver further comprising: 
a decoder configured for decoding a first signal so as to acquire a first message transmitted with the first signal and for decoding a second signal so as to acquire a second message transmitted with the second signal; 
a channel determiner configured for determining information related to a phase change and an amplitude change of a first channel to the first signal and of a second channel to the second signal; 
an error corrector configured for correcting at least one bit error in the first signal using the resource information for the first signal or in the second signal using the resource information for the second signal, as specified in claim 15.
Regarding claims 16-17, Document D1 is silent to mention wherein the determiner is configured for determining the resource information using a predefined resource information indicating a plurality of resource blocks, each resource block comprising a unique predefined set of resource elements, wherein the determiner is configured for determining the resource information by determining at least one resource block used for transmitting the signal from the plurality of resource blocks, as specified in claims 16-17.
Regarding claim 32, Document D1 is silent to mention the first transmitter configured for transmitting a first signal and a second transmitter, configured for transmitting a second signal, wherein the first and the second transmitter are configured to use predefined resources for transmitting the first and second signal, wherein the predefined resources are predefined so as to indicate non-overlapping resources, as specified in claim 32.
Regarding claim 33, Document D1 is silent to mention wherein the at least first transmitter is configured for selecting at least a first set from a plurality of predefined sets of resources for transmitting the signal; wherein the at least first transmitter is configured for selecting the first set of resources from the plurality of predefined sets using a first selection information indicating a first subset of the plurality of predefined sets, as specified in claim 33.
Regarding claim 34, Document D1 is silent to mention wherein the first transmitter is configured for selecting at least a first set from a plurality of predefined sets of resources for transmitting a signal; wherein a second transmitter is configured for selecting at least a second set from the plurality of predefined sets of resources for transmitting a second signal; wherein the first transmitter is configured for using a first channel metric indicating a first channel characteristic of at least a part of a first channel from the first transmitter to the receiver for selecting the at least first set dependent on the first channel characteristic; wherein the second transmitter is configured for using a second channel metric indicating a second channel characteristic of at least a part of a second channel from the second transmitter to the receiver for selecting the at least second set dependent on the second channel characteristic, as specified in claim 34.
Regarding claim 35, Document D1 is silent to mention wherein the first and second transmitter are configured for selecting same resources for transmission of the first signal and the second signal, wherein the first and second transmitter are configured for applying a Non-Orthogonal Multiple Access Scheme for transmission of the first and second signal, as specified in claim 35.
Regarding claim 40, Document D1 is silent to mention wherein the identity information comprises one of an identifier being indicated by a selection of the resource elements out of an overall set of resource elements and an identifier being indicated by the channel metric, as specified in claim 40.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643